Name: Commission Regulation (EEC) No 3188/82 of 29 November 1982 amending Regulation (EEC) No 1054/78 as a result of the amendment to Regulation (EEC) No 337/79 on the common organization of the market in wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 338 /8 Official Journal of the European Communities 30 . 11 . 82 COMMISSION REGULATION (EEC) No 3188/82 of 29 November 1982 amending Regulation (EEC) No 1054/78 as a result of the amendment to Regulation (EEC) No 337/79 on the common organization of the market in wine 'Article 3THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 2792/82 (z), and in particular Article 5 thereof, Whereas Article 3 of Commission Regulation (EEC) No 1054/78 (3), as last amended by Regulation (EEC) No 2917/82 (4), lays down specific provisions con ­ cerning the application of the representative rates in the wine sector ; whereas Council Regulation (EEC) No 2144/82 of 27 July 1982 amending Regulation (EEC) No 337/79 on the common organization of the market in wine (*) on the one hand amended or repealed certain distillation measures and oh the other hand introduced some new distillation measures ; whereas, consequently, Article 3 of Regulation (EEC) No 1054/78 should be amended in order to align it with the new amendments made to Regulation (EEC) No 337/79 (6) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, 1 . The new representative rates applicable in principle in the wine sector on 16 December of a given year shall apply with effect from 1 September of that year in respect of the following operations decided on for the wine-growing year commencing on that 1 September : (a) the distillation measures referred to in Articles 1 1 , 39 and 40 of Regulation (EEC) No 337/79 ; (b) the aids referred to in Articles 14 and 14a of Regulation (EEC) No 337/79 . 2 . In the event of an adjustment of a representa ­ tive rate during the wine-growing year, the new rate shall not apply in connection with the following operations if they were decided on before the entry into force of the new rate : (a) the operations specified in paragraph 1 ; (b) the re-storage aid referred to in Article 10 of Regulation (EEC) No 337/79 ; (c) the distillation measures referred to in Articles 12a, 15 and 41 of Regulation (EEC) No 337/79.' Article 2HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 3 of Regulation (EEC) No 1054/78 is hereby replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 29 . 4 . 1977, p . 27. (2) OJ No L 295, 21 . 10 . 1982, p . 6 . (3) OJ No L 134, 22 . 5 . 1978 , p . 40 . H OI No L 304, 30 . 10 . 1982, p . 54. 0 OJ No L 227, 3 . 8 . 1982, p . 1 . (6) OJ No L 54, 5 . 3 . 1979 , p . 1 .